

116 HR 6380 IH: To temporarily provide for Federal insurance of transaction accounts during the COVID–19 emergency.
U.S. House of Representatives
2020-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6380IN THE HOUSE OF REPRESENTATIVESMarch 24, 2020Mr. Green of Texas (for himself, Ms. Garcia of Texas, Mr. Meeks, Mr. Cleaver, and Mrs. Beatty) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo temporarily provide for Federal insurance of transaction accounts during the COVID–19 emergency.1.Insurance of transaction accounts(a)Banks and savings associations(1)AmendmentsSection 11(a)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1821(a)(1)) is amended—(A)in subparagraph (B)—(i)by striking The net amount and inserting the following:(i)In generalSubject to clause (ii), the net amount; and(ii)by adding at the end the following new clauses:(ii)Authorization for insurance for transaction accountsNotwithstanding clause (i), the Corporation may fully insure the net amount that any depositor at an insured depository institution maintains in a transaction account. Such amount shall not be taken into account when computing the net amount due to such depositor under clause (i).(iii)Transaction account definedFor purposes of this subparagraph, the term transaction account has the meaning given that term under section 19 of the Federal Reserve Act (12 U.S.C. 461).; and(B)in subparagraph (C), by striking subparagraph (B) and inserting subparagraph (B)(i).(2)Prospective repealEffective January 1, 2022, section 11(a)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1821(a)(1)), as amended by paragraph (1), is amended—(A)in subparagraph (B)—(i)by striking deposit.— and all that follows through clause (ii), the net amount and insert deposit.—The net amount; and(ii)by striking clauses (ii) and (iii); and(B)in subparagraph (C), by striking subparagraph (B)(i) and inserting subparagraph (B).(b)Credit unions(1)AmendmentsSection 207(k)(1) of the Federal Credit Union Act (12 U.S.C. 1787(k)(1)) is amended—(A)in subparagraph (A)—(i)by striking Subject to the provisions of paragraph (2), the net amount and inserting the following:(i)Net amount of insurance payableSubject to clause (ii) and the provisions of paragraph (2), the net amount; and(ii)by adding at the end the following new clauses:(ii)Authorization for insurance for transaction accountsNotwithstanding clause (i), the Board may fully insure the net amount that any member or depositor at an insured credit union maintains in a transaction account. Such amount shall not be taken into account when computing the net amount due to such member or depositor under clause (i).(iii)Transaction account definedFor purposes of this subparagraph, the term transaction account has the meaning given that term under section 19 of the Federal Reserve Act (12 U.S.C. 461).; and(B)in subparagraph (B), by striking subparagraph (A) and inserting subparagraph (A)(i).(2)Prospective repealEffective January 1, 2022, section 207(k)(1) of the Federal Credit Union Act (12 U.S.C. 1787(k)(1)), as amended by paragraph (1), is amended—(A)in subparagraph (A)—(i)by striking (i) Net amount of insurance payable.— and all that follows through paragraph (2), the net amount and inserting Subject to the provisions of paragraph (2), the net amount; and(ii)by striking clauses (ii) and (iii); and(B)in subparagraph (B), by striking subparagraph (A)(i) and inserting subparagraph (A).(c)COVID–19 emergency definedIn this section, the term COVID–19 emergency means the period that begins upon the date of the enactment of this Act and ends upon the date of the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID-19) pandemic.